
	

114 HR 4027 IH: Women's Small Business Ownership Act of 2015
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4027
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Ms. DelBene (for herself, Ms. Judy Chu of California, Ms. Norton, Ms. Sewell of Alabama, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To reauthorize the women’s business center program of the Small Business Administration, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Women's Small Business Ownership Act of 2015. 2.DefinitionsIn this Act—
 (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; (2)the term small business concern and small business development center have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632); and
 (3)the term women's business center has the meaning given that term in section 29(a) of the Small Business Act (15 U.S.C. 656(a)), as added by section 4(a)(1) of this Act.
 3.Office of Women’s Business OwnershipSection 29(g) of the Small Business Act (15 U.S.C. 656(g)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (B)— (i)in clause (i), by striking “in the areas” and all that follows through the end of subclause (I), and inserting the following: “to address issues concerning the management, operations, manufacturing, technology, finance, retail and product sales, international trade, Government contracting, and other disciplines required for—
						
 (I)starting, operating, and increasing the business of a small business concern;; and (ii)in clause (ii)—
 (I)by striking Women's Business Center program each place that term appears and inserting women's business center program; (II)in subclause (IX), by striking and at the end;
 (III)in subclause (X), by striking the period at the end and inserting ; and; and (IV)by adding at the end the following:
							
 (XI)work with Administration officials and collaborate with entities other than the Administration to ensure that the work of the women's business center program—
 (aa)maximizes taxpayer dollars; and (bb)coordinates effectively with and is not duplicative of the efforts of other Federal Government and private sector programs.; and
 (B)in subparagraph (C), by inserting before the period at the end the following: , the National Women’s Business Council, and any organization representing the majority of women’s business centers; and
 (2)by adding at the end the following:  (3)MissionThe mission of the Office of Women's Business Ownership shall be to assist women entrepreneurs to start, grow, and compete in global markets by providing quality support with access to capital, access to markets, job creation, growth, and counseling and training by—
 (A)fostering participation of women entrepreneurs in the economy by overseeing a network of women's business centers throughout States and territories;
 (B)creating public-private partnerships to support women entrepreneurs and conduct outreach and education to startup and existing small business concerns owned and controlled by women; and
 (C)working with other initiatives and programs of the Administration to ensure women are well-represented and being served and to identify gaps where participation by women could be increased.
 (4)TrainingThe Administrator shall— (A)provide annual programmatic and financial examination training for women’s business center representatives and district office technical representatives of the Administration to enable representatives to carry out their responsibilities;
 (B)in carrying out subparagraph (A), award grants or enter into contracts or cooperative agreements related to training; and
 (C)not later than September 30, 2016, develop a plan for a professional development training program for women's business centers, including attendance to relevant national conferences, related to—
 (i)the managing, financing, and operation of small business concerns; (ii)marketing, including the use of social media;
 (iii)management and technology assistance regarding small business concern participation in international markets, export promotion, and technology transfer; and
 (iv)delivery or distribution of the services and information described in clauses (i), (ii), and (iii). (5)Program and transparency improvementsThe Administrator shall maximize the transparency of the women’s business center financial assistance proposal process and the programmatic and financial examination process by—
 (A)providing public notice of any announcement for financial assistance under subsection (b) or a grant under subsection (l);
 (B)in the announcement described in subparagraph (A), outlining award and program evaluation criteria and describing the weighting of the criteria for financial assistance under subsection (b) and grants under subsection (l); and
 (C)not later than 60 days after the completion of a site visit to the women's business center (whether conducted for an audit, performance review, or other reason), when feasible, providing to each women’s business center a copy of any site visit reports or evaluation reports prepared by district office technical representatives or officers or employees of the Administration.
 (6)Accreditation programNot later than September 30, 2016, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a plan to develop, including identification of funding needs, an accreditation program of women's business centers under this section that would—
 (A)be developed with the consultation and collaboration of organizations representing a majority of women's business centers;
 (B)be carried out by and for women's business centers under contract with the Administration; (C)establish a regular system of site visits at the discretion of the Administration and peer review to be conducted in addition to the regular inspections and audits conducted under subsection (h); and
 (D)develop standards for assessment of the performance of women's business centers, including— (i)leadership and center management;
 (ii)strategic planning; (iii)market and client needs assessment; and
 (iv)metrics and measurements of performance and results.. 4.Women’s Business Center Program (a)Women’s Business Center financial assistanceSection 29 of the Small Business Act (15 U.S.C. 656) is amended—
 (1)in subsection (a)— (A)by striking paragraph (4);
 (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (C)by inserting after paragraph (1) the following:
						
 (2)the term eligible entity means— (A)a private nonprofit organization;
 (B)a State, regional, or local economic development organization; (C)a development, credit, or finance corporation chartered by a State;
 (D)a junior or community college, as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)); or
 (E)any combination of entities listed in subparagraphs (A) through (D);; and (D)by adding at the end the following:
						
 (5)the term women's business center means a project conducted by an eligible entity under this section.; (2)in subsection (b)—
 (A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (B)by striking The Administration and all that follows through 5-year projects and inserting the following:  (1)In generalThe Administration may provide financial assistance to an eligible entity to conduct a project under this section;
 (C)by striking The projects shall and inserting the following:  (2)Use of fundsThe project shall be designed to provide training and counseling that meets the needs of women, especially socially or economically disadvantaged women, and shall; and
 (D)by adding at the end the following:  (3)Amount of financial assistance (A)In generalExcept as provided in subparagraph (B), the amount of financial assistance provided under this subsection to an eligible entity per project year shall be not more than $250,000.
								(B)Additional financial assistance
 (i)In generalThe Administrator may award financial assistance under this subsection to an eligible entity in an amount that is more than $250,000 in a given project year if the Administrator determines that the eligible entity—
 (I)obtained more than $250,000 in non-Federal contributions for that project year in accordance with subsection (c);
 (II)is in good standing with the women's business center program; (III)has met performance goals for the previous project year, if applicable; and
 (IV)proposes a new project to be carried out with the additional financial assistance in accordance with this section.
 (ii)LimitationsThe Administrator may only award additional financial assistance under clause (i)— (I)from unobligated amounts made available to the Administration to carry out this section; and
 (II)if, in a given fiscal year, the aggregate amount of additional financial assistance provided to eligible entities under clause (i) is not more than 1 percent of the amount appropriated to the Administration to carry out this section for that fiscal year.
 (4)Consultation with organizations representing women’s business centersThe Administrator shall seek advice, input, and recommendations for policy changes from any organization representing a majority of women’s business centers to develop—
 (A)the training program for women’s business centers under subsection (g)(4)(C); and (B)recommendations to improve the policies and procedures for governing the general operations and administration of the women’s business center program, including grant program improvements under subsection (g)(4).;
 (3)in subsection (c)— (A)in paragraph (1) by striking the recipient organization and inserting an eligible entity;
 (B)in paragraph (3), in the second sentence, by striking a recipient organization and inserting an eligible entity; (C)in paragraph (4)—
 (i)by striking recipient of assistance and inserting eligible entity; (ii)by striking during any project, it shall not be eligible thereafter and inserting during any project for 2 consecutive years, the eligible entity shall not be eligible at any time after that 2-year period;
 (iii)by striking such organization and inserting the eligible entity; and (iv)by striking recipient and inserting eligible entity; and
 (D)by adding at end the following:  (5)Separation of project and fundsAn eligible entity shall—
 (A)carry out a project under this section separately from other projects, if any, of the eligible entity; and
 (B)separately maintain and account for any financial assistance under this section.; (4)in subsection (e)—
 (A)by striking applicant organization and inserting eligible entity; (B)by striking a recipient organization and inserting an eligible entity; and
 (C)by striking site; (5)by striking subsection (f) and inserting the following:
					
						(f)Applications and criteria for initial financial assistance
 (1)ApplicationEach eligible entity desiring financial assistance under subsection (b) shall submit to the Administrator an application that contains—
 (A)a certification that the eligible entity— (i)has designated an executive director or program manager, who may be compensated using financial assistance under subsection (b) or other sources, to manage the center;
 (ii)as a condition of receiving financial assistance under subsection (b), agrees— (I)to receive a site visit at the discretion of the Administrator as part of the final selection process;
 (II)to undergo an annual programmatic and financial examination; and (III)to remedy any problems identified pursuant to the site visit or examination under subclause (I) or (II); and
 (iii)meets the accounting and reporting requirements established by the Director of the Office of Management and Budget;
 (B)information demonstrating that the eligible entity has the ability and resources to meet the needs of the market to be served by the women's business center for which financial assistance under subsection (b) is sought, including the ability to obtain the non-Federal contribution required under subsection (c);
 (C)information relating to the assistance to be provided by the women's business center for which financial assistance under subsection (b) is sought in the area in which the women's business center is located;
 (D)information demonstrating the experience and effectiveness of the eligible entity in— (i)conducting financial, management, and marketing assistance programs, as described in subsection (b)(2), which are designed to teach or upgrade the business skills of women who are business owners or potential business owners;
 (ii)providing training and services to a representative number of women who are socially or economically disadvantaged; and
 (iii)working with resource partners of the Administration and other entities, such as universities; and (E)a 5-year plan that describes the ability of the women's business center for which financial assistance is sought—
 (i)to serve women who are business owners or potential business owners by conducting training and counseling activities; and
 (ii)to provide training and services to a representative number of women who are socially or economically disadvantaged.
									(2)Review and approval of applications for initial financial assistance
 (A)In generalThe Administrator shall— (i)review each application submitted under paragraph (1), based on the information described in such paragraph and the criteria set forth under subparagraph (B) of this paragraph; and
 (ii)to the extent practicable, as part of the final selection process, conduct a site visit to each women's business center for which financial assistance under subsection (b) is sought.
									(B)Selection criteria
 (i)In generalThe Administrator shall evaluate applicants for financial assistance under subsection (b) in accordance with selection criteria that are—
 (I)established before the date on which applicants are required to submit the applications; (II)stated in terms of relative importance; and
 (III)publicly available and stated in each solicitation for applications for financial assistance under subsection (b) made by the Administrator.
 (ii)Required criteriaThe selection criteria for financial assistance under subsection (b) shall include— (I)the experience of the applicant in conducting programs or ongoing efforts designed to teach or enhance the business skills of women who are business owners or potential business owners;
 (II)the ability of the applicant to begin a project within a minimum amount of time, as established under the program announcement or by regulation;
 (III)the ability of the applicant to provide training and services to a representative number of women who are socially or economically disadvantaged;
 (IV)the ability of the applicant to successfully complete participation in the training program developed under subsection (g)(4)(C);
 (V)the ability of the applicant to successfully acquire accreditation under the accreditation program developed under subsection (g)(6);
 (VI)whether the women's business center proposed by the applicant will be sustainable for more than a 5-year period; and
 (VII)the location for the women's business center proposed by the applicant, including whether the applicant is located in an area in which—
 (aa)women are underserved; or (bb)significant groups of women are underserved due to language or other social, cultural, and economic barriers.
 (C)ProximityIf the principal place of business of an applicant for financial assistance under subsection (b) is located less than 50 miles from the principal place of business of a women’s business center that received funds under this section on or before the date of the application, the applicant shall not be eligible for the financial assistance, unless the applicant—
 (i)submits a detailed written justification of the need for an additional center in the area in which the applicant is located, including information demonstrating that the applicant is not providing services that are redundant or duplicative of those provided by that existing or current women's business center;
 (ii)submits a detailed plan for how the applicant plans to reach clients outside of the geographic area in which the existing or current women's business center is located; and
 (iii)demonstrates that the applicant has a pre-existing presence in other parts of the geographic area in which the existing or current women's business center is located.
									(D)Record retention
 (i)In generalThe Administrator shall maintain a copy of each application submitted under this subsection for not less than 5 years.
 (ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i).; and
 (6)in subsection (m)— (A)by striking paragraph (3) and inserting the following:
						
							(3)Application and approval for renewal grants
 (A)Solicitation of applicationsThe Administrator shall solicit applications and award grants under this subsection for the first fiscal year beginning after the date of enactment of the Women's Small Business Ownership Act of 2015, and every third fiscal year thereafter.
 (B)Contents of applicationEach eligible entity desiring a grant under this subsection shall submit to the Administrator an application that contains—
 (i)a certification that the applicant— (I)is an eligible entity;
 (II)has designated an executive director or program manager to manage the women's business center operated by the applicant; and
 (III)as a condition of receiving a grant under this subsection, agrees— (aa)to receive a site visit as part of the final selection process, at the discretion of the Administrator; and
 (bb)to remedy any problem identified pursuant to the site visit under item (aa); (ii)information demonstrating that the applicant has the ability and resources to meet the needs of the market to be served by the women's business center for which a grant under this subsection is sought, including the ability to obtain the non-Federal contribution required under paragraph (4)(C);
 (iii)information relating to assistance to be provided by the women's business center in the area served by the women's business center for which a grant under this subsection is sought;
 (iv)information demonstrating that the applicant is not providing services redundant or duplicative of those provided by a women's business center receiving funds under this subsection that is located less than 50 miles from the principal place of business of the applicant;
 (v)information demonstrating that the applicant has worked with resource partners of the Administration and other entities;
 (vi)a 3-year plan that describes the services provided by the women's business center for which a grant under this subsection is sought—
 (I)to serve women who are business owners or potential business owners by conducting training and counseling activities; and
 (II)to provide training and services to a representative number of women who are socially or economically disadvantaged; and
 (vii)any additional information that the Administrator may reasonably require. (C)Review and approval of applications for grants (i)In generalThe Administrator—
 (I)shall review each application submitted under subparagraph (B), based on the information described in such subparagraph and the criteria set forth under clause (ii) of this subparagraph; and
 (II)as part of the final selection process, may, at the discretion of the Administrator, conduct a site visit to each women's business center for which a grant under this subsection is sought, in particular to evaluate the women's business center using the selection criteria described in clause (ii)(II).
										(ii)Selection criteria
 (I)In generalThe Administrator shall evaluate applicants for grants under this subsection in accordance with selection criteria that are—
 (aa)established before the date on which applicants are required to submit the applications; (bb)stated in terms of relative importance; and
 (cc)publicly available and stated in each solicitation for applications for grants under this subsection made by the Administrator.
 (II)Required criteriaThe selection criteria for a grant under this subsection shall include— (aa)the total number of entrepreneurs served by the applicant;
 (bb)the total number of new startup companies assisted by the applicant; (cc)the percentage of clients of the applicant that are socially or economically disadvantaged;
 (dd)the percentage of individuals in the community served by the applicant who are socially or economically disadvantaged;
 (ee)the successful participation of the applicant in the training program developed under subsection (g)(4)(C);
 (ff)the successful accreditation of the applicant under the accreditation program developed under subsection (g)(6); and
 (gg)any additional criteria that the Administrator may reasonably require. (iii)Conditions for continued fundingIn determining whether to make a grant under this subsection, the Administrator—
 (I)shall consider the results of the most recent evaluation of the women's business center for which a grant under this subsection is sought, and, to a lesser extent, previous evaluations; and
 (II)may withhold a grant under this subsection, if the Administrator determines that the applicant has failed to provide the information required to be provided under this paragraph, or the information provided by the applicant is inadequate.
 (D)NotificationNot later than 60 days after the date of each deadline to submit applications, the Administrator shall approve or deny any application under this paragraph and notify the applicant for each such application of the approval or denial.
								(E)Record retention
 (i)In generalThe Administrator shall maintain a copy of each application submitted under this paragraph for not less than 5 years.
 (ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i).; and
 (B)by striking paragraph (5) and inserting the following:  (5)Award to previous recipientsThere shall be no limitation on the number of times the Administrator may award a grant to an applicant under this subsection..
 (b)Technical and conforming amendmentsSection 29 of the Small Business Act (15 U.S.C. 656) is amended— (1)in subsection (h)(2), by striking to award a contract (as a sustainability grant) under subsection (l) or;
 (2)in subsection (j)(1), by striking The Administration and inserting Not later than November 1 of each year, the Administrator; (3)in subsection (k)—
 (A)by striking paragraphs (1) and (4); (B)by redesignating paragraph (3) as paragraph (4);
 (C)by inserting before paragraph (2) the following:  (1)In generalThere are authorized to be appropriated to the Administration to carry out this section, to remain available until expended, $21,750,000 for each of fiscal years 2016 through 2020.; 
 (D)in paragraph (2), by striking subparagraph (B) and inserting the following:  (B)ExceptionsOf the amount made available under this subsection for a fiscal year, the following amounts shall be available for selection panel costs, costs associated with developing and maintaining a training program, costs associated with maintaining an accreditation program, post-award conference costs, and costs related to monitoring and oversight:
 (i)For fiscal year 2016, 2.65 percent. (ii)For each of fiscal years 2017 through 2020, 2.5 percent.; and
 (E)by inserting after paragraph (2) the following:  (3)Continuing grant and cooperative agreement authority (A)Prompt disbursementUpon receiving funds to carry out this section for a fiscal year, the Administrator shall, to the extent practicable, promptly reimburse funds to any women’s business center awarded financial assistance under this section if the center meets the eligibility requirements under this section.
 (B)Suspension or terminationIf the Administrator has entered into a grant or cooperative agreement with a women's business center under this section, the Administrator may not suspend or terminate the grant or cooperative agreement, unless the Administrator—
 (i)provides the women's business center with written notification setting forth the reasons for that action; and
 (ii)affords the women's business center an opportunity for a hearing, appeal, or other administrative proceeding under chapter 5 of title 5, United States Code.;
 (4)in subsection (m)— (A)in paragraph (2), by striking subsection (b) or (l) and inserting this subsection or subsection (b); and
 (B)in paragraph (4)(D), by striking or subsection (l); and (5)by redesignating subsections (m), (n), and (o), as amended by this Act, as subsections (l), (m), and (n), respectively.
				(c)Effect on existing grants
 (1)Terms and conditionsA nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, shall continue to receive the grant under the terms and conditions in effect for the grant on the day before the date of enactment of this Act, except that the nonprofit organization may not apply for a renewal of the grant under section 29(m)(5) of the Small Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of enactment of this Act.
 (2)Length of renewal grantThe Administrator may award a grant under section 29(l) of the Small Business Act, as so redesignated by subsection (a)(5) of this section, to a nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, for the period—
 (A)beginning on the day after the last day of the grant agreement under such section 29(m); and (B)ending at the end of the third fiscal year beginning after the date of enactment of this Act.
					5.Matching requirements under women's business center program
 (a)In generalSection 29(c) of the Small Business Act (15 U.S.C. 656(c)), as amended by section 4 of this Act, is amended—
 (1)in paragraph (1), by striking As a condition and inserting Subject to paragraph (6), as a condition; and (2)by adding at the end the following:
					
						(6)Waiver of non-Federal share
 (A)In generalUpon request by a recipient organization, and in accordance with this paragraph, the Administrator may waive, in whole or in part, the requirement to obtain non-Federal funds under this subsection for counseling and training activities of the recipient organization carried out using financial assistance under this section for a fiscal year. The Administrator may not waive the requirement for a recipient organization to obtain non-Federal funds under this paragraph for more than a total of 2 consecutive fiscal years.
 (B)ConsiderationsIn determining whether to waive the requirement to obtain non-Federal funds under this paragraph, the Administrator shall consider—
 (i)the economic conditions affecting the recipient organization; (ii)the impact a waiver under this clause would have on the credibility of the women's business center program under this section;
 (iii)the demonstrated ability of the recipient organization to raise non-Federal funds; and (iv)the performance of the recipient organization.
 (C)LimitationThe Administrator may not waive the requirement to obtain non-Federal funds under this paragraph if granting the waiver would undermine the credibility of the women's business center program under this section.
 (7)SolicitationNotwithstanding any other provision of law, a recipient organization may— (A)solicit cash and in-kind contributions from private individuals and entities to be used to carry out the activities of the recipient organization under the project conducted under this section; and
 (B)use amounts made available by the Administration under this section for the cost of such solicitation and management of the contributions received.
 (8)Excess non-Federal dollarsThe amount of non-Federal dollars obtained by an eligible entity that is above the amount that is required to be obtained by the eligible entity under this subsection and is not used as matching funds for purposes of implementing the women's business center program under this section shall not be subject to the requirements of part 200 of title 2, Code of Federal Regulations, or any successor thereto..
				(b)Regulations
 (1)In generalThe Administrator shall— (A)except as provided in paragraph (2), and not later than 1 year after the date of enactment of this Act, publish in the Federal Register proposed regulations by the Administrator to carry out the amendments made to section 29 of the Small Business Act (15 U.S.C. 656) by this Act; and
 (B)accept public comments on such proposed regulations for not less than 60 days. (2)Existing proposed regulationsParagraph (1)(A) shall not apply to the extent proposed regulations by the Administrator have been published on the date of enactment of this Act that are sufficient to carry out the amendments made to section 29 of the Small Business Act (15 U.S.C. 656) by this Act.
				
